 1
 2
 3                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 4
 5
                                                                    Apr 08, 2020
                                                                        SEAN F. MCAVOY, CLERK

 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 KELLY O’KELL,                                   NO. 2:18-CV-00279-SAB
11               Plaintiff,
12               v.                                ORDER DENYING MOTIONS
13 DAVID BERNHARDT, in his official                FOR SUMMARY JUDGMENT;
14 capacity as Secretary of the United States      MOTION FOR SANCTIONS
15 Department of the Interior,
16               Defendant.
17
18        Before the Court are Defendant’s Motion for Summary Judgment, ECF No.
19 26; Defendant’s Motion for Partial Summary Judgment, ECF No. 28, and
20 Plaintiff’s Motion for Sanctions, ECF No. 30. Plaintiff is represented by Matthew
21 Crotty and Michael Love. Defendant is represented by Vanessa Waldref. The
22 motions were heard without oral argument.
23        Plaintiff is a former employee of the Bureau of Reclamation, Department of
24 Interior. Plaintiff alleges she did not receive a promotion due to her age, and then
25 after she complained she was retaliated against for filing an Equal Employment
26 Opportunity (EEO) complaint. Defendant asserts it had legitimate reasons for not
27 promoting and disciplining Plaintiff and ultimately terminating her. The credibility
28 of Plaintiff and the various witnesses is at the heart of this matter. Because there
      ORDER DENYING MOTIONS FOR SUMMARY JUDGMENT; MOTION
      FOR SANCTIONS ~ 1
 1 are genuine issues of material fact as to the legitimacy of Defendant’s proffered
 2 reasons for not promoting, disciplining and terminating Plaintiff, summary
 3 judgment is not appropriate. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 890 (9th
 4 Cir. 1994).
 5         Similarly, Defendant’s Motion for Partial Summary Judgment and Plaintiff’s
 6 Motion for Sanctions depend on the credibility of witnesses. Defendant’s request
 7 to limit damages can be addressed at trial. Likewise, if, at trial, Plaintiff shows that
 8 Defendant withheld evidence, the Court can fashion an appropriate remedy at that
 9 time.
10         Accordingly, IT IS ORDERED:
11         1. Defendant’s Motion for Summary Judgment, ECF No. 26, is DENIED.
12         2. Defendant’s Motion for Partial Summary Judgment on Damages, ECF
13            No. 28, is DENIED.
14         3. Plaintiff’s Motion for Sanctions, ECF No. 30, is DENIED.
15         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
16 this Order and to provide copies to counsel.
17         DATED this 8th day of April 2020.
18
19
20
21
22
23                                      Stanley A. Bastian
24
                                    United States District Judge
25
26
27
28
      ORDER DENYING MOTIONS FOR SUMMARY JUDGMENT; MOTION
      FOR SANCTIONS ~ 2
